DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 4-15 are allowed.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of Applicant’s response filed 12/20/2021, the prior art of record does not fairly teach nor render obvious the limitations “the at least one processor is configured to: determine a signal strength from the loop antenna; iteratively apply different feed-point impedances until the signal strength is greater than a defined threshold: identify a periodicity of return signal polarization changes; and preemptively alter the feed-point impedance to match the polarization of the loop-antenna to the periodic return signal polarization” in the arrangement as recited in the claim. Claims 4-9 depend from claim 1.
Regarding Claim 10, in view of Applicant’s response filed 12/20/2021, the prior art of record does not fairly teach nor render obvious the limitations “the at least one processor is configured to periodically alter the feed-point impedance to match the polarization of the loop-antenna to a periodic return signal polarization” in the arrangement as recited in the claim. Claims 11-15depend from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V TRAN/Primary Examiner, Art Unit 2845